Title: From James Madison to the President of the Senate, 22 December 1802
From: Madison, James
To: President of the Senate


Sir,
Department of State, December 22. 1802.
In pursuance of the “Act to revive and continue in force certain parts of the ‘Act for the relief and protection of American seamen,’ and to amend the same,” I have the Honor to lay before the Senate Abstracts of the Returns made to me by the Collectors of the Customs within the United States, of Registered and of impressed American seamen; to which is added a Report, exhibiting an Abstract of Communications received from Agents of the United States, for the relief and protection of their seamen. With High Respect, I have the Honor to be, sir, Your Obedt Hble. servant,
James Madison
 

   
   RC and enclosures (DNA: RG 46, Reports and Communications from the Secretary of State, 7A-F1); letterbook copy (DNA: RG 59, DL, vol. 14). RC in Brent’s hand, signed by JM. Letterbook copy dated 23 Dec. 1802; addressed to the Speaker of the House, with “the same to the President of the Senate.” A copy of the letter dated 22 Dec. was sent to the Speaker of the House (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). Enclosures (10 pp.) are an abstract of the reports of registered seamen from customs collectors; an extract of David Lenox to JM, 20 May 1802; an abstract of Lenox’s reports on applications made between 1 Oct. 1801 and 1 May 1802 for the release of impressed seamen; an extract of Lenox to JM, 10 Mar. 1802; copies of Lenox to Evan Nepean, 17 Oct. 1801; Nepean to Lenox, 20 Oct. 1801; Lenox to Nepean, 23 Oct. 1801; William Marsden to Lenox, 26 Oct. 1801; summaries of reports from Henry Craig at Martinique and William Savage at Jamaica; and David Gelston’s 8 Jan. 1802 report of impressed seamen based on protests he had received from captains. All but the abstract of the reports from customs collectors are printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:471–74. The abstract of reports from customs collectors is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Commerce and Navigation, 1:500–502. For Lenox’s letters to JM, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:20–21, 243–44.



   
   U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:731–32.


